Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 11, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20170077429 A1) hereafter referred to as Huang.
In regard to claim 1 Huang teaches a sensor [see Fig. 1, see paragraph 0162], comprising:
a first electrode [ “anode 102 and the cathode 106”] and a second electrode; and
a photo-active layer [“photoactive layer 108 includes a polymer 110 blended with nanoparticles 112”] between the first electrode and the second electrode, the photo-active layer including a light absorbing semiconductor [see paragraph 0162, 0175“polymer 110 is a hole-conducting semiconductor polymer” “When the photodetector 100 is illuminated by light, both the polymer 110 and the nanoparticles 112 absorb incident photons”] configured to form a Schottky junction [see Fig. 6A on the right is Schottky, see paragraphs 0161, 0175 “As shown in FIG. 6A, in the absence of illumination, the dark current is small because of the large charge injection barrier (e.g., greater than 0.6 eV) under reverse bias” “the photodetector transitions from having characteristics similar to a photodiode with a rectifying Schottky contact in the dark to having characteristics similar to a photoconductor with an ohmic contact under illumination”] with the first electrode,
wherein the photo-active layer has a charge carrier trapping site [“When the photodetector 100 is illuminated by light, the light causes generation of electron-hole pairs in the active layer 108, in which the electrons are trapped by the nanoparticles 112”] configured to capture photo-generated charge carriers generated based on the light absorbing semiconductor absorbing incident light that enters at least the photo-active layer ata position [see Fig. 6B see paragraph 0005 “The at least one of electron trapping particles or hole trapping particles modify energy band levels near an interface between the active layer and at least one of the anode or cathode, resulting in photoconductive gain such that a number of charges collected at the anode or cathode is larger than a number of photons detected by the photodetector”] adjacent to the first electrode, and
wherein the sensor is configured to have an external quantum efficiency (EQE) that is adjustable based on [see paragraphs 0005, 0016, 0181 “photodetector can have a peak external quantum efficiency that is greater than 100%” ] a voltage bias applied between the first electrode and the second electrode.
In regard to claim 2 Huang teaches wherein as the voltage bias between the first electrode and the second electrode becomes larger, [see paragraph 0181 see Figs. 7, Fig. 8 “EQEs increase quickly with increasing negative bias”] the external quantum efficiency (EQE) of the sensor becomes higher, such that a magnitude of the external quantum efficiency (EQE) of the sensor is proportional to a magnitude of the voltage bias between the first electrode and the second electrode.
In regard to claim 4 Huang teaches wherein the external quantum efficiency (EQE) of the sensor [see paragraphs  0016,  “photodetector can have a peak external quantum efficiency that is greater than 100%”] exceeds about 100%.
In regard to claim 5 Huang teaches  wherein the light absorbing semiconductor includes one of a p-type non-polymeric semiconductor or [see paragraph 0013 “the first electron acceptor material can include [6,6]-phenyl C61-butyric acid methyl ester (PCBM)”] an n-type non-polymeric semiconductor.
In regard to claim 9 Huang teaches wherein the light absorbing semiconductor is configured to absorb light [see paragraph 0221 “shorter wavelength blue or green light is completely (or almost completely) absorbed”] in at least one of a blue wavelength spectrum, a green wavelength spectrum, a red wavelength spectrum, or an infrared wavelength spectrum.
In regard to claim 11 Huang teaches  wherein a thickness of the photo-active layer [see paragraph 0006 “active layer can have a thickness in a range between 100 nm to 500 nm”] is equal to or greater than about 100 nm and less than or equal to about 3 μm.
In regard to claim 14 Huang teaches wherein the photo-generated charge carriers are configured to serve as a switching [see Fig. 6B see paragraph 0005, 0180, 0181  “The at least one of electron trapping particles or hole trapping particles modify energy band levels near an interface between the active layer and at least one of the anode or cathode, resulting in photoconductive gain such that a number of charges collected at the anode or cathode is larger than a number of photons detected by the photodetector”] to induce interfacial band bending of the Schottky junction,
charge carriers are transferred from the first electrode [see Fig. 6B see “a number of charges collected at the anode or cathode is larger than a number of photons detected by the photodetector”] to the second electrode by the voltage bias, and
a quantity of charge carriers transferred from the first electrode to the second electrode is greater [see above, see also “there is gain due to the exponential dependence of injected holes on incident photons”] than a quantity of the photo-generated charge carriers that are generated based on the light absorbing semiconductor absorbing the incident light [see “a number of charges collected at the anode or cathode is larger than a number of photons detected by the photodetector”] that enters at least the photo-active layer at the position adjacent to the first electrode.
In regard to claim 15 Huang teaches further comprising a buffer layer [see paragraph 0172 “a first buffer layer 116 is disposed between the anode 102 and the photoactive layer 108” “Similarly, a second buffer layer 118 is disposed between the cathode 106 and the photoactive layer 108”] between the photo- active layer and the second electrode.

Claim(s) 21-23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang .
In regard to claim 21 Huang teaches a method of operating a sensor [see Fig. 1, see paragraph 0162],  
the sensor including a first electrode [ “anode 102 and the cathode 106”] , a second electrode, and a photo-active layer [“photoactive layer 108 includes a polymer 110 blended with nanoparticles 112”] between the first and second electrode, the photo- active layer including a light absorbing [see paragraph 0162, 0175“polymer 110 is a hole-conducting semiconductor polymer” “When the photodetector 100 is illuminated by light, both the polymer 110 and the nanoparticles 112 absorb incident photons”] semiconductor, the method comprising:
generating photo-generated charge carriers [“When the photodetector 100 is illuminated by light, both the polymer 110 and the nanoparticles 112 absorb incident photons”] at the photo-active layer based on the photo-active layer absorbing incident light,
capturing the photo-generated charge carriers [“When the photodetector 100 is illuminated by light, the light causes generation of electron-hole pairs in the active layer 108, in which the electrons are trapped by the nanoparticles 112”] at a charge carrier trapping site in the photo-active layer,
causing the captured photo-generated charge carriers to induce interfacial band bending [see Fig. 6B see paragraph 0005 “The at least one of electron trapping particles or hole trapping particles modify energy band levels near an interface between the active layer and at least one of the anode or cathode, resulting in photoconductive gain such that a number of charges collected at the anode or cathode is larger than a number of photons detected by the photodetector”] of a Schottky junction [see Fig. 6A on the right is Schottky, see paragraphs 0161, 0175 “As shown in FIG. 6A, in the absence of illumination, the dark current is small because of the large charge injection barrier (e.g., greater than 0.6 eV) under reverse bias” “the photodetector transitions from having characteristics similar to a photodiode with a rectifying Schottky contact in the dark to having characteristics similar to a photoconductor with an ohmic contact under illumination”] between the first electrode and the photo-active layer,
applying a voltage bias [see paragraph 0175 “reverse bias” see Fig. 1 see paragraph 0181 biases] between the first electrode and the second electrode cause the sensor to transfer charge carriers [“holes transport in the semiconducting polymer under the applied reverse bias/electric field, and the electrons remain trapped in the nanoparticles 112” “If the injected hole number..”] from the first electrode to the second electrode via the photo-active layer, and
generating an electrical signal that is output from [see paragraph 0180, 0181 “a number of charges collected at the anode or cathode is larger than a number of photons detected by the photodetector” “If the injected hole number exceeds the absorbed photon number, there is gain due to the exponential dependence of injected holes on incident photons” “first and second buffer layers 116 and 118, which block the transport of electrons and holes at the anode and the cathode side” see “external quantum efficiencies (EQE)” in Fig. 7, Fig. 8] the sensor based on the charge carriers that are transferred to the second electrode.
In regard to claim 22 Huang teaches  wherein the photo-generated charge carriers serve as a switch  [see Fig. 6B see paragraph 0005 “The at least one of electron trapping particles or hole trapping particles modify energy band levels near an interface between the active layer and at least one of the anode or cathode, resulting in photoconductive gain such that a number of charges collected at the anode or cathode is larger than a number of photons detected by the photodetector”] to induce the interfacial band bending of the Schottky junction, and a quantity of the charge carriers transferred to the second electrode is greater [see above, see also “there is gain due to the exponential dependence of injected holes on incident photons”] than a quantity of the photo-generated charge carriers generated based on the photo- active layer absorbing the incident light.
In regard to claim 23 Huang teaches wherein the electrical signal transmitted to the second electrode does not include [see paragraph 0182, 0175 “nanocomposite photodetector devices show a transition from a photodiode in the dark with a rectifying Schottky contact to a photoconductor under light with an ohmic contact” “the electrons remain trapped in the nanoparticles 112” thus under broadest reasonable interpretation, the only current is conduction current, not photo-generated current] a separate electrical signal by the photo-generated charge carriers.
In regard to claim 25 Huang teaches wherein an external quantum efficiency (EQE) of the sensor exceeds [see paragraphs 0005, 0016, 0181 “photodetector can have a peak external quantum efficiency that is greater than 100%” ] about 100%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang 
In regard to claim 3 Huang does not state  wherein the voltage bias applied between the first electrode and the second electrode is greater than about 0 MV/cm and less than or equal to about 0.5 MV/cm.
However see the reverse biases see paragraph 0181 “−9 V” see thicknesses of layers see paragraph 0006, 0169, 0189, 0214 “active layer can have a thickness in a range between 100 nm to 500 nm” “buffer layer between the indium tin oxide electrode and the active layer includes PVK and has a thickness of 20 nm. The buffer layer between the aluminum electrode and the active layer includes BCP and has a thickness of 10 nm”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the voltage bias applied between the first electrode and the second electrode is greater than about 0 MV/cm and less than or equal to about 0.5 MV/cm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 10 Huang does not state wherein the light absorbing semiconductor is included in about 90% to about 100% based on a total volume of the photo-active layer, such that about 90% to about 100% of the total volume of the photo-active layer is the light absorbing semiconductor.
However see thickness of active layer see paragraph 0006, 0011 “active layer can have a thickness in a range between 100 nm to 500 nm” “active layer can have a thickness in a range between 3 μm to 4 μm” “holes transport in the semiconducting polymer under the applied reverse bias/electric field, and the electrons remain trapped in the nanoparticles 112” “The at least one of electron trapping particles or hole trapping particles modify energy band levels near an interface between the active layer and at least one of the anode or cathode” i.e. the trapping is needed near the interface and not everywhere in the active layer, see paragraph 0223 “cadmium tellurium solution and the polymer solution were mixed at a volume ratio of 1:10”.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the light absorbing semiconductor is included in about 90% to about 100% based on a total volume of the photo-active layer, such that about 90% to about 100% of the total volume of the photo-active layer is the light absorbing semiconductor", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 12 Huang teaches  wherein the photo-active layer has a first surface [see Fig. 1] that is proximate to the first electrode, and a second surface that is proximate  [see Fig. 1] to the second electrode, the second surface facing the first surface such that the first surface and the second surface are opposite surfaces of the photo-active layer, 
but does not state wherein a surface roughness of the first surface of the photo-active layer is between about 0 nm and about 10 nm.
However see paragraph 0174 “An optional PEDOT:PSS layer 120 is provided above the ITO layer 102 to make the ITO layer 102 smooth”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a surface roughness of the first surface of the photo-active layer is between about 0 nm and about 10 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 13 Huang does not state wherein the charge carrier trapping site in the photo- active layer in a direction extending perpendicular to the first surface of the photo- active layer is within about 50% of a total thickness of the photo-active layer from the first surface of the photo-active layer. 
However see thickness of active layer see paragraph 0006, 0011 “active layer can have a thickness in a range between 100 nm to 500 nm” “active layer can have a thickness in a range between 3 μm to 4 μm” “holes transport in the semiconducting polymer under the applied reverse bias/electric field, and the electrons remain trapped in the nanoparticles 112” “The at least one of electron trapping particles or hole trapping particles modify energy band levels near an interface between the active layer and at least one of the anode or cathode” i.e. the trapping is needed near the interface and not everywhere in the active layer, see paragraph 0223 “cadmium tellurium solution and the polymer solution were mixed at a volume ratio of 1:10”.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the charge carrier trapping site in the photo- active layer in a direction extending perpendicular to the first surface of the photo- active layer is within about 50% of a total thickness of the photo-active layer from the first surface of the photo-active layer", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 

Claim 16-20, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim et al. (US 20150311258 A1) hereafter referred to as  Kim 
In regard to claim 16 Huang does not state further comprising a semiconductor substrate, wherein the semiconductor substrate includes a charge storage electrically connected to the second electrode.
See Kim paragraph 0079, 0057, 0095 “semiconductor substrate 110 may be a silicon substrate” “color filter layer 70 is formed on the lower insulation layer 60. The color filter layer 70 includes a blue filter 70B formed in a blue pixel, a green filter 70G formed in a green pixel, and a red filter 70R formed in a red pixel” “blue photo-sensing device, the green photo-sensing device, the red photo-sensing device, and the white photo-sensing device may each be an inorganic photodiode or an organic photodiode” “organic photodiode may be an organic photoelectric device including a pair of light-transmitting electrodes facing each other, and a photoactive layer disposed between them and including an organic light-absorbing material” “semiconductor substrate 110 may be a silicon substrate, which is integrated with the white photodiode 50W, the blue charge storage 55B, the green charge storage 55G, the red charge storage 55R, and the transport transistor (not shown). The white photodiode 50W may be integrated with each white pixel, and the blue charge storage 55B, the green charge storage 55G, and the red charge storage 55R may be integrated with the blue pixel, green pixel, and red pixel, respectively” “image sensor may be applied to, for example, various electronic devices such as a mobile phone or a digital camera”.
See Huang paragraph 0255 “Although some examples have been discussed above, other implementations and applications are also within the scope of the following claims. As discussed above, the photodetector includes a transparent electrode, an active layer composed of nanoparticles blended with a semiconducting polymer, buffer layers, and a contact cathode”.
Thus it would be obvious to modify Huang to include further comprising a semiconductor substrate, wherein the semiconductor substrate includes a charge storage electrically connected to the second electrode..
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make more complex imaging system to perform more work such as in camera or mobile phone with camera function.
In regard to claim 17 Huang and Kim as combined teaches further comprising a color filter layer on the semiconductor substrate, the color filter layer at least partially overlapping [see combination, each filter is for each color in pixel] the photo- active layer in a direction extending perpendicular to an upper surface of the semiconductor substrate.
In regard to claim 18 Huang and Kim as combined teaches wherein the semiconductor substrate further [see combination Kim there are a plurality of photodiodes in red, green, blue and white and can comprise inorganic photodiode or an organic photodiode] comprises a photodiode.
In regard to claim 19 Huang and Kim as combined teaches wherein
the light absorbing semiconductor is configured to absorb light in a first wavelength spectrum  [see combination Kim there are a plurality of photodiodes in red, green, blue and white and can comprise inorganic photodiode or an organic photodiode] that is one of a blue wavelength spectrum, a green wavelength spectrum, or a red wavelength spectrum,
the photodiode includes a first photodiode configured to sense light in a second wavelength spectrum  [see combination Kim there are a plurality of photodiodes in red, green, blue and white and can comprise inorganic photodiode or an organic photodiode] that is another one of the blue wavelength spectrum, the green wavelength spectrum, or the red wavelength spectrum, and
the first wavelength spectrum and the second wavelength spectrum are different  [see combination Kim there are a plurality of photodiodes in red, green, blue and white and can comprise inorganic photodiode or an organic photodiode] from each other.
In regard to claim 20 Huang and Kim as combined teaches  wherein
the photodiode further comprises a second photodiode  [see combination Kim there are a plurality of photodiodes in red, green, blue and white and can comprise inorganic photodiode or an organic photodiode] , the second photodiode being stacked with the first photodiode in the semiconductor substrate in a direction extending perpendicular or parallel  [see combination Kim it is array of pixels in red, green, blue and white] to an upper surface of the semiconductor substrate,
the second photodiode is configured to sense light in a third wavelength spectrum [see combination Kim it is array of pixels in red, green, blue and white] that is a further one of the blue wavelength spectrum, the green wavelength spectrum, or the red wavelength spectrum, and
the third wavelength spectrum is different  [see combination Kim it is array of pixels in red, green, blue and white] from both the first wavelength spectrum and the second wavelength spectrum.
In regard to claim 26 Huang and Kim as combined teaches  camera  [see combination Kim digital camera or mobile phone] comprising the sensor of claim 1. 
In regard to claim 27 Huang and Kim as combined teaches an electronic device   [see combination Kim digital camera or mobile phone] comprising the sensor of claim 1.
In regard to claim 28 Huang and Kim as combined teaches an electronic device  [see combination Kim mobile phone where image sensor is integrated i.e. camera in mobile phone] comprising the camera of claim 26. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang 
In regard to claim 24 Huang does not state  wherein the voltage bias applied between the first electrode and the second electrode is greater than about 0 MV/cm and less than or equal to about 0.5 MV/cm.
However see the reverse biases see paragraph 0181 “−9 V” see thicknesses of layers see paragraph 0006, 0169, 0189, 0214 “active layer can have a thickness in a range between 100 nm to 500 nm” “buffer layer between the indium tin oxide electrode and the active layer includes PVK and has a thickness of 20 nm. The buffer layer between the aluminum electrode and the active layer includes BCP and has a thickness of 10 nm”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the voltage bias applied between the first electrode and the second electrode is greater than about 0 MV/cm and less than or equal to about 0.5 MV/cm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818